Exhibit 10.1
$200,000,000
PENSON WORLDWIDE, INC.
12.5% Senior Second Lien Secured Notes due 2017
Purchase Agreement
April 29, 2010
J.P. Morgan Securities Inc.
  As Representative of the
  several Initial Purchasers listed
  in Schedule 1 hereto
c/o J.P. Morgan Securities Inc.
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     Penson Worldwide, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $200,000,000 principal amount of its 12.5% Senior Second Lien
Secured Notes due 2017 (the “Notes”). The Securities will be issued pursuant to
an Indenture to be dated as of May 6, 2010 (the “Indenture”) among the Company,
SAI Holdings, Inc. (“SAI”) and Penson Holdings, Inc. (“Holdings” and together
with SAI, the “Guarantors”), and U.S. Bank National Association, as trustee (the
“Trustee”) and collateral agent (the “Collateral Agent”) and will be guaranteed
on a senior second lien secured basis by each of the Guarantors (the
“Guarantees” and, together with the Notes, the “Securities”).
     The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated April 21, 2010 (the
“Preliminary Offering Memorandum”) and will prepare an offering memorandum dated
the date hereof (the “Offering Memorandum”) setting forth information concerning
the Company and the Securities. Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this Agreement. The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum. References herein to

 



--------------------------------------------------------------------------------



 



the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.
     At or prior to the time when sales of the Securities were first made (the
“Time of Sale”), the following information shall have been prepared: the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto (collectively, the “Time of Sale
Information”).
     The Securities being issued hereby, the entry into the Transaction
Documents (as defined below), the amendment and restatement of the Company’s
senior secured revolving credit facility by and among the Company, the
guarantors party thereto, Regions Bank and the other financial institutions from
time to time party thereto (the “Amended and Restated Credit Facility”), and the
payment of transaction costs are referred to herein collectively as the
“Transactions.”
     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of (a) an
Intercreditor Agreement, to be dated the Closing Date (the “Intercreditor
Agreement”), by and between the Trustee, the Collateral Agent and Regions Bank,
as administrative agent and collateral agent under the Amended and Restated
Credit Facility and acknowledged by the Company and the Guarantors, which will
govern the Collateral (as defined below) and (b) a Pledge Agreement, to be dated
the Closing Date between the Company, the Guarantors, the Trustee and the
Collateral Agent (the “Pledge Agreement”), pursuant to which the Company and the
Guarantors pledge the Collateral (as defined below) securing the Securities in
favor of the Collateral Agent for its benefit and the benefit of the holders of
the Securities.
     The Securities will be secured on a second-priority basis, subject to
Permitted Liens (as defined in the Indenture), by liens on (i) all of the
capital stock of SAI, Penson Financial Services, Inc. (“PFSI”), Penson Holdings,
Inc. and GHP1, Inc., and 65% of the capital stock of Penson Financial Services
Canada, Inc., (ii) the capital stock of any subsidiary of the Company owned
directly by the Company or a Guarantor that on a consolidated basis, accounted
for more than (x) 5% of consolidated total assets of the Company as of the last
day of any fiscal quarter of the Company following the Closing Date (the
“Balance Sheet Date”) and (y) 5% of consolidated total revenues of the Company
for the latest four fiscal quarter period ending on any Balance Sheet Date,
(iii) any other assets of the Company or any of its subsidiaries that are
affirmatively pledged as collateral under the Amended and Restated Credit
Facility (clauses (i), (ii) and (iii) in this paragraph are collectively
referred to as “Collateral”) as more particularly described in the Time of Sale
Information and the Offering Memorandum and documented by the Pledge Agreement.
The Amended and Restated Credit Facility will be secured on a first-priority
basis, subject to liens permitted under Section 7.01 of the Amended and Restated
Credit Facility, by liens on the Collateral.
     On November 2, 2009, the Company entered into an asset purchase agreement
to acquire (the “Ridge Acquisition”) contracts related to the correspondent
clearing and execution business of Ridge Clearing & Outsourcing Solutions, Inc.
(“Ridge”), a wholly owned subsidiary of

-2-



--------------------------------------------------------------------------------



 



Broadridge Financial Solutions, Inc. (“Broadridge”). The Company intends to
close the Acquisition after the offering of the Securities.
     The Company hereby confirms its agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:
     1. Purchase and Resale of the Securities.
     (a) The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 97.25% of the principal amount thereof plus accrued interest, if any,
from May 6, 2010 to the Closing Date. The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.
     (b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:
     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;
     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
     (B) in accordance with the restrictions set forth in Annex C hereto.
     (c) Each Initial Purchaser acknowledges and agrees that the Company and,
for purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Sections 6(f) and 6(g), Morgan, Lewis & Bockius LLP and Cahill Gordon &
Reindel LLP, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements,

-3-



--------------------------------------------------------------------------------



 



contained in paragraph (b) above (including Annex C hereto), and each Initial
Purchaser hereby consents to such reliance.
     (d) The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser so long as (i) such offers and sales are
consistent with Section 1(b) and (ii) the Initial Purchasers remain liable for
the actions or omissions of any such authorized affiliate to the same extent as
if such actions or omissions were performed by the Initial Purchaser.
     (e) The Company and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally,
neither the Representative nor any other Initial Purchaser is advising the
Company, the Guarantors or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company and the
Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.
     2. Payment and Delivery.
     (a) Payment for and delivery of the Securities will be made at the offices
of Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York 10005 at
10:00 A.M., New York City time, on May 6, 2010, or at such other time or place
on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date”.
     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

-4-



--------------------------------------------------------------------------------



 



     3. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:
     (a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.
     (b) Additional Written Communications. The Company (including its agents
and representatives, other than the Initial Purchasers in their capacity as
such) has not prepared, made, used, authorized, approved or referred to and will
not prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information, did not, and at the Closing Date
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication.
     (c) Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.
     (d) Financial Statements. The financial statements, including the related
notes thereto included or incorporated by reference in each of the Time of Sale

-5-



--------------------------------------------------------------------------------



 



Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the consolidated results of their operations and the
changes in their consolidated cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby; the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been, fairly and accurately presented in all material respects and prepared
on a basis consistent with such financial statements and the books and records
of the Company; and the assumptions underlying the pro forma financial
information and the related notes thereto included in each of the Time of Sale
Information and the Offering Memorandum are reasonable and are set forth in each
of the Time of Sale Information and the Offering Memorandum.
     (e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, except in each case as
otherwise disclosed, or incorporated by reference, in the Time of Sale
Information and the Offering Memorandum, (i) there has not been any material
change in the capital stock, increase in long-term debt or any decreases in
consolidated net current assets or stockholders’ equity of the Company or any of
its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change, or any development involving an anticipated
prospective material adverse change, in or affecting the business, properties,
management, financial position, results of operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority.
     (f) Organization and Good Standing. The Company and each of its Significant
Subsidiaries (as defined below) have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, management, financial position or results of operations of
the Company and its subsidiaries taken as a whole or on the performance by the
Company and the Guarantors of their obligations under the Securities and the
Guarantees (a “Material Adverse Effect”). The Company does not own or control,

-6-



--------------------------------------------------------------------------------



 



directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed on Schedule 2 to this Agreement. The subsidiaries
designated as “significant” in Schedule 2 to this Agreement include any
subsidiary that, on a consolidated basis with its subsidiaries, accounted for
more than (x) 10% of the Company’s consolidated revenues for the twelve months
ended December 31, 2009 or (y) 10% of the Company’s consolidated total assets as
of December 31, 2009 (the “Significant Subsidiaries”).
     (g) Capitalization. The Company has an authorized capitalization as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and, except for
shares of “joint back office” preferred stock issued in the ordinary course of
business and except as set forth in the Time of Sale Information and the
Offering Memorandum, and are owned directly or indirectly by the Company free
and clear of any lien, charge, encumbrance, security interest, restriction on
voting or transfer or any other claim of any third party.
     (h) Due Authorization. The Company and the Guarantors each have the
corporate right, power and authority to execute and deliver this Agreement, the
Securities, the Indenture (including each Guarantee set forth therein), the
Pledge Agreement and the Intercreditor Agreement (collectively, the “Transaction
Documents”) and to perform their respective obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.
     (i) The Indenture. The Indenture has been duly authorized by the Company
and the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and the Guarantors enforceable against the
Company and the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”); and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.
     (j) The Securities and the Guarantees. On the Closing Date, the Securities
will have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by the Guarantors and,
when the Securities have been duly executed, authenticated, issued and delivered
as provided in

-7-



--------------------------------------------------------------------------------



 



the Indenture and paid for as provided herein, will be valid and legally binding
obligations of the Guarantors, enforceable against the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.
     (k) Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.
     (l) Other Transaction Documents. Each of the Pledge Agreement and the
Intercreditor Agreement have been duly authorized, executed and delivered by the
Company and the Guarantors and, when duly executed and delivered in accordance
with their terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company and the Guarantors, enforceable against
the Company and the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions. The Pledge Agreement, when executed and delivered in
connection with the sale of the Securities, will create in favor of the
Collateral Agent for the benefit of itself and the holders of the Securities,
valid and enforceable security interest in and liens on the Collateral and, upon
the filing of appropriate Uniform Commercial Code financing statements in United
States jurisdictions as set forth on Schedule 3 hereto and the taking of the
other actions, in each case as further described in the Pledge Agreements and
Schedule 3 hereto, the security interests in and liens on the rights of the
Company or the Guarantors in such Collateral will be perfected security
interests and liens, superior to and prior to the liens of all third-persons
other than Permitted Liens and except as otherwise provided for in the Pledge
Agreement or Intercreditor Agreement.
     (m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.
     (n) No Violation or Default. Neither the Company nor any of its Significant
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default by the Company
or any of its Significant Subsidiaries, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Significant Subsidiaries is a party or by which the Company or any of
its Significant Subsidiaries is bound or to which any of the property or assets
of the Company or any of its Significant Subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.
     (o) No Conflicts. The execution, delivery and performance by the Company
and the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and the Guarantors with the terms thereof and the
consummation of the

-8-



--------------------------------------------------------------------------------



 



transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
Significant Subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Significant Subsidiaries is a party or by which the Company or any of its
Significant Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Significant Subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its Significant Subsidiaries
or (iii) result in the violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and the Guarantors of each of the Transaction Documents to which
each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by the Company and the Guarantors with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required (i) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers and (ii) where the failure to obtain any such consent,
approval, authorization, order, registration or qualification would not
reasonably be expected to have a Material Adverse Effect or impair the issuance
and sale of the Securities as contemplated by the Time of Sale Information and
the Offering Memorandum.
     (q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of it subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, would reasonably be expected to have a Material Adverse
Effect; and, to the knowledge of the Company, no such investigations, actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or by others.
     (r) Independent Accountants. BDO Seidman, LLP, who has certified certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

-9-



--------------------------------------------------------------------------------



 



     (s) Title to Real and Personal Property. The Company and its Significant
Subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the business of the Company and its Significant Subsidiaries,
taken together, in each case free and clear of all liens, encumbrances, claims
and defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Significant Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
     (t) Title to Intellectual Property. The Company and its Significant
Subsidiaries own or possess adequate rights to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) that are material to the conduct of the
business of the Company and its Significant Subsidiaries, taken together; and
the conduct of their respective businesses will not conflict in any material
respect with any such rights of others, and the Company and its Significant
Subsidiaries have not received any notice of any claim of infringement of or
conflict with any such rights of others, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
     (u) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders or other affiliates of the Company or
any of its subsidiaries, on the other, that would be required by the Securities
Act to be described in a registration statement to be filed with the Commission
and that is not so described, or incorporated by reference, in each of the Time
of Sale Information and the Offering Memorandum.
     (v) Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).
     (w) Taxes. Except as otherwise disclosed in the Time of Sale Information
and the Offering Memorandum or except as would not have a Material Adverse
Effect (i) the Company and its subsidiaries have filed all returns with respect
to federal, state, local and foreign taxes required to be filed through the date
hereof, (ii) paid all taxes shown by such returns to be required to be paid
through the date hereof, to the extent such taxes have become due and are not
being contested in good faith and for which the Company has taken appropriate
reserves as required by generally accepted accounting principles in the United
States; and (iii) there is no tax deficiency that has been, or would reasonably

-10-



--------------------------------------------------------------------------------



 



be expected to be, asserted against the Company or any of its subsidiaries or
any of their respective properties or assets.
     (x) Licenses and Permits. The Company and its Significant Subsidiaries
possess all licenses, certificates, permits and other authorizations issued by,
and have made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties or the conduct of the
business of the Company and its Significant Subsidiaries as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and except
as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its Significant Subsidiaries has
received notice of any revocation or adverse modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course, except as would not be reasonably expected to have a Material
Adverse Effect.
     (y) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its Significant Subsidiaries exists or, to the knowledge
of the Company, is contemplated or threatened, except as would not be reasonably
expected to have a Material Adverse Effect.
     (z) Compliance with Environmental Laws. The Company and its subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health or safety, the environment, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”), (ii) have received and are in compliance with all permits, licenses, or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) have not
received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, except in any such case,
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or liability as would not individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect and (iv) except as
described in each of the Time of Sale Information and the Offering Memorandum,
none of the Company and its subsidiaries anticipates material capital
expenditures relating to any Environmental Laws.
     (aa) Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in

-11-



--------------------------------------------------------------------------------



 



compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code, whether or not waived, has occurred or is reasonably
expected to occur; (iv) the fair market value of the assets of each Plan exceeds
the present value of all benefits accrued under such Plan (determined based on
those assumptions used to fund such Plan); (v) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur; and (vi) neither the Company nor any member of the Controlled Group has
incurred, nor reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the PBGC, in the ordinary
course and without default) in respect of a Plan (including a “multiemployer
plan”, within the meaning of Section 4001(a)(3) of ERISA), except in the case of
each of (i) through (vi) which would not reasonably be expected to have a
Material Adverse Effect).
     (bb) Disclosure Controls. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as reasonably appropriate to allow timely decisions
regarding required disclosure. The Company has carried out evaluations of the
effectiveness of its disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.
     (cc) Accounting Controls. The Company maintains a system of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by, or under the supervision of, the principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. The Company and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed, or incorporated by reference,
in each of the Time of Sale Information and the Offering Memorandum, there are
no material weaknesses or significant deficiencies in the Company’s internal
control over financial reporting.

-12-



--------------------------------------------------------------------------------



 



     (dd) Insurance. The Company and its Significant Subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Company has determined are adequate
in all material respects to protect the Company and its subsidiaries and their
businesses, taken as a whole; and neither the Company nor any of its Significant
Subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business, except as would not
reasonably be expected to result in a Material Adverse Effect.
     (ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company and the Guarantors, any director, officer,
agent, employee or other person acting on behalf of the Company or any of its
subsidiaries has during the last five years (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment except as would not
reasonably be expected to have a Material Adverse Effect.
     (ff) Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the anti-money laundering statutes of all jurisdictions to
which the Company and its subsidiaries are subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having authority over the
Company and its subsidiaries (collectively, the “Anti-Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened except as would not reasonably be
expected to have a Material Adverse Effect.
     (gg) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions

-13-



--------------------------------------------------------------------------------



 



administered by OFAC except as would not reasonably be expected to have a
Material Adverse Effect.
     (hh) Solvency. On and immediately after the Closing Date, the Company
(after giving effect to the issuance of the Securities and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature;
(iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged; and (v) the
Company is not a defendant in any civil action that is reasonably likely to
result in a judgment that the Company is or would become unable to satisfy.
     (ii) No Restrictions on Subsidiaries. Except for restrictions imposed by
the applicable regulatory authorities and applicable law (including restrictions
required to be included in the constituent documents of Penson Financial
Services, Inc. by applicable regulatory authorities) and described in the Time
of Sale Information and the Offering Memorandum, no Significant Subsidiary of
the Company is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Company, from making any other distribution on such Significant
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Significant Subsidiary from the Company or from transferring any of such
Significant Subsidiary’s properties or assets to the Company or any other
subsidiary of the Company.
     (jj) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities (other than as provided
in this Agreement).
     (kk) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a

-14-



--------------------------------------------------------------------------------



 



prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.
     (ll) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (mm) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.
     (nn) Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
     (oo) No Stabilization. Neither the Company nor the Guarantors have taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
     (pp) Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.
     (qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.
     (rr) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and

-15-



--------------------------------------------------------------------------------



 



the Offering Memorandum is not based on or derived from sources that are
reliable and accurate in all material respects.
     (ss) Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), except for such noncompliance with the Sarbanes-Oxley Act which would not
reasonably be expected to result in a Material Adverse Effect.
     (tt) Amended and Restated Credit Facility. The Amended and Restated Credit
Facility has been fully and validly authorized by the Company and the Guarantors
and, when duly executed and delivered by the Company and the Guarantors and
assuming the Amended and Restated Credit Facility is a valid and binding
agreement of each of the other parties thereto, will be the valid and legally
binding obligation of the Company and the Guarantor, enforceable against the
Company and the Guarantors in accordance with its terms, subject to the
Enforceability Exception. On the Closing Date, the Company will satisfy all
conditions to effectiveness under the Amended and Restated Credit Facility and
there will be no Default or Event of Default, as defined thereunder.
     4. Further Agreements of the Company and the Guarantors. The Company and
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:
     (a) Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.
     (b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and,
unless advised by counsel that such distribution or filing with the Commission
is required by law, will not distribute any such proposed Offering Memorandum,
amendment or supplement or file any such document with the Commission to which
the Representative reasonably objects.
     (c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

-16-



--------------------------------------------------------------------------------



 



     (d) Notice to the Representative. The Company will advise the
Representative promptly after it becomes aware, and confirm such advice in
writing (including, without limitation, via email or similar means of electronic
communication), (i) of the issuance by any governmental or regulatory authority
of any order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or the
initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale Information,
Issuer Written Communication or the Offering Memorandum is delivered to a
purchaser, not misleading; and (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use its reasonable efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable efforts to obtain as soon as possible the
withdrawal thereof.
     (e) Time of Sale Information. If at any time prior to the Closing Date the
Company becomes aware that (i) any event has occurred or condition exists as a
result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will promptly notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.
     (f) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities the Company becomes
aware that (i) any event has occurred or condition exists as a result of which
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
when the Offering Memorandum is delivered to a purchaser, not misleading or
(ii) it is necessary to amend or supplement the Offering Memorandum to comply
with law, the Company will promptly notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to the Offering Memorandum (or

-17-



--------------------------------------------------------------------------------



 



any document to be filed with the Commission and incorporated by reference
therein) as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented (including such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.
     (g) Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor the Guarantors shall be required to
(i) qualify as a foreign corporation or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.
     (h) Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company and the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any new debt securities
issued or guaranteed by the Company or the Guarantors and having a tenor of more
than one year; provided that the foregoing shall not apply to (A) the promissory
note to be issued by the Company to the seller in connection with the Ridge
Acquisition, (B) any borrowings made by the Company under the Amended and
Restated Credit Facility and (C) any borrowings by the Company from any
subsidiary of the Company
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds.”
     (j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and the Guarantors will, during any period in which
the Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.
     (k) DTC. The Company will assist the Initial Purchasers in arranging for
the Securities to be eligible for clearance and settlement through DTC.
     (l) No Resales by the Company. During the period from the Closing Date
until one year after the Closing Date, the Company will not, and will not permit
any of its affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

-18-



--------------------------------------------------------------------------------



 



     (m) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
     (n) No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.
     (o) No Stabilization. Neither the Company nor the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
     (p) The Liens. The Company and the Guarantors shall cause the Securities to
be secured by perfected second-priority liens on the Collateral (it being
understood that the Amended and Restated Credit Facility shall be secured by
perfected first-priority liens on the Collateral) to the extent and in the
manner provided for in the Indenture and the Pledge Agreement and as described
in the Time of Sale Information and the Offering Memorandum in each case subject
to no Liens (as defined in the Indenture) except Permitted Liens.
     5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.
     For the purpose of Section 4(d)(ii) and 4(f), the Initial Purchasers will,
upon request by the Company, advise the Company of the completion of the initial
offering of the Securities.
     6. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the

-19-



--------------------------------------------------------------------------------



 



performance by the Company and the Guarantors of their respective covenants and
other obligations hereunder and to the following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
the Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the Company
and the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
     (b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Securities or any other debt securities or
preferred stock issued or guaranteed by the Company or any of its subsidiaries
by any “nationally recognized statistical rating organization,” as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).
     (c) No Material Adverse Change. No event or condition of a type described
in Section 3(e) hereof shall have occurred or shall exist, which event or
condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
     (d) Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Company and the
Guarantors who has specific knowledge of the Company’s or the Guarantors’
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the knowledge of such officer, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company and the Guarantors
in this Agreement are true and correct and that the Company and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above.
     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
BDO Seidman, LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain

-20-



--------------------------------------------------------------------------------



 



financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.
     (f) Opinion and 10b-5 Statement of Counsel for the Company. Morgan Lewis &
Bockius LLP, counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex D-1 hereto and the Company’s in-house counsel shall have
furnished to the Representative, a written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D-2 hereto.
     (g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel llp, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
     (h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.
     (i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
Significant Subsidiaries in their respective jurisdictions of organization and
their good standing in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.
     (j) Indenture. The Initial Purchasers shall have received a counterpart of
the Indenture that shall have been executed and delivered by a duly authorized
officer of the Company, the Guarantors, the Trustee and the Collateral Agent.
     (k) Pledge Agreement and Intercreditor Agreement. Except as otherwise
provided for in the Pledge Agreement, the Indenture or the other documents
entered into pursuant to the Transactions, the Initial Purchasers, the Trustee
and Collateral Agent shall have received each of the Pledge Agreement and the
Intercreditor Agreement and all other certificates, agreements or instruments
necessary to perfect the Collateral Agent’s security interest in all of the
Collateral, including but not limited to, stock certificates

-21-



--------------------------------------------------------------------------------



 



accompanied by instruments of transfer and stock powers undated and endorsed in
blank, Uniform Commercial Code financing statements in appropriate form for
filing; each such document executed by the Company and each other party thereto,
and each such document shall be in full force and effect and evidence that all
of the liens on the Collateral other than Permitted Liens have been released.
The Initial Purchasers shall also have received (i) certified copies of Uniform
Commercial Code lien searches of a recent date listing all effective financing
statements, lien notices or comparable documents that name the Company or the
Guarantors as debtor and that are filed in those state jurisdictions in which
the Company or the Guarantors are organized and such other searches that the
Initial Purchasers deem necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Pledge Agreement (other than
Permitted Liens) and (ii) acceptable evidence of payment or arrangements for
payment by the Company and the Guarantors of all applicable recording taxes,
fees, charges, costs and expenses required for the recording documents pursuant
to the Pledge Agreement.
     (l) DTC. The Securities shall be eligible for clearance and settlement
through DTC.
     (m) Ridge Report. On the date of this Agreement, FTI Consulting Inc. shall
have delivered to the Representative, at the request of the Company, a financial
due diligence and accounting report dated as of the date hereof and addressed to
the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, relating to the correspondent clearing contracts and execution
business of Ridge and containing certain financial information relating to the
Ridge Acquisition contained or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum.
     (n) Amended and Restated Credit Facility. On or concurrently with the
closing of the Securities, the Amended and Restated Credit Facility shall have
become effective.
     (o) Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representative such further
certificates and documents as the Representative may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.
     7. Indemnification and Contribution.
     (a) Indemnification of the Initial Purchasers. The Company and the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in

-22-



--------------------------------------------------------------------------------



 



connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein, it being understood and agreed that the only such information consists
of the following: the information in the fourth sentence of the eleventh
paragraph and the thirteenth paragraph under the heading “Plan of Distribution”
in the Preliminary Offering Memorandum and the Offering Memorandum.
     (b) Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, the
Guarantors, each of their respective directors and officers and each person, if
any, who controls the Company or the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
the information in the fourth sentence of the eleventh paragraph and the
thirteenth paragraph under the heading “Plan of Distribution” in the Preliminary
Offering Memorandum and the Offering Memorandum.
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel

-23-



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by the Representative and
any such separate firm for the Company, the Guarantors, their respective
directors and officers and any control persons of the Company and the Guarantors
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

-24-



--------------------------------------------------------------------------------



 



     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Guarantors or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
     (e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other reasonable expenses incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

-25-



--------------------------------------------------------------------------------



 



     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
     8. Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange (the “NYSE”) or NASDAQ; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on the NYSE or NASDAQ;
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery,
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
     9. Defaulting Initial Purchaser.
     (a) If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such

-26-



--------------------------------------------------------------------------------



 



Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.
     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and the Guarantors will
continue to be liable for the payment of expenses as set forth in Section 10
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.
     10. Payment of Expenses.
     (a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantors
jointly and severally agree to pay or cause to be paid all costs and expenses
incident to the performance of their respective obligations hereunder, including
without limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s and the Guarantors’ counsel and independent accountants;
(v) the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representative may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and Collateral Agent and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and (x)
(i) all filing costs and expenses relating to the granting and perfection of the
security interests in the Collateral, as set forth in the Pledge Agreement and
(ii) the reasonable fees and expenses of counsel for the Initial Purchasers in
connection with all matters relating to the granting and perfection of security
interests in the Collateral for the

-27-



--------------------------------------------------------------------------------



 



Securities (including, without limitation, the Intercreditor Agreement) in an
amount not to exceed $100,000 (provided reasonably detailed invoices are
provided).
     (b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and the
Guarantors jointly and severally agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the reasonable fees and expenses
of their counsel) reasonably incurred by the Initial Purchasers in connection
with this Agreement and the offering contemplated hereby.
     11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser and the Company and the
Guarantors referred to in Section 7 hereof. Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein. No purchaser of Securities from any Initial Purchaser shall be
deemed to be a successor by reason of such purchase.
     12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.
     13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (e) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.
     14. Miscellaneous.
     (a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities Inc.,
383 Madison

-28-



--------------------------------------------------------------------------------



 



Avenue, New York, New York 10179 (fax: (212)-270-1063); Attention: Benjamin
Ben-Attar. Notices to the Company and the Guarantors shall be given to them at
1700 Pacific Avenue, Suite 1400, Dallas, Texas 75201; Attention: Andrew B.
Koslow and Kevin McAleer.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     (g) Termination of Letter Agreement. The Letter Agreement dated July 11,
2008 between the Company and J.P. Morgan Securities Inc. is terminated upon the
execution and delivery hereof.
[Rest of the page was intentionally left blank]

-29-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

PENSON WORLDWIDE, INC.
      By:   /s/ Philip A. Pendergraft         Title: Chief Executive Officer   
            PENSON HOLDINGS, INC.
      By:   /s/ Philip A. Pendergraft         Title: President               
SAI HOLDINGS, INC.
      By:   /s/ Philip A. Pendergraft         Title: Executive Vice President   
       

 



--------------------------------------------------------------------------------



 



         

Accepted: April 29, 2010

J.P. MORGAN SECURITIES INC.

     For itself and on behalf of the
     several Initial Purchasers listed
     in Schedule 1 hereto.

         
By:
  /s/ Joseph C. Stephanek    
 
       
 
  Authorized Signatory    

-2-



--------------------------------------------------------------------------------



 



Schedule 1

          Initial Purchaser   Principal Amount  
J.P. Morgan Securities Inc.
  $ 144,000,000  
UBS Securities LLC
  $ 40,000,000  
Morgan Keegan & Company, Inc.
  $ 8,000,000  
JMP Securities LLC
  $ 8,000,000  
 
     
Total
  $ 200,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 2
Subsidiaries and Significant Subsidiaries
Penson Financial Services Inc., a North Carolina corporation
Penson GHCO, an Illinois general partnership
Penson Financial Services Canada Inc., a Canadian corporation
Penson Holdings, Inc. a Delaware corporation
SAI Holdings, Inc. a Texas corporation

 



--------------------------------------------------------------------------------



 



Schedule 3
UCC Filings and Jurisdictions

          No.   Debtor   Jurisdiction
(1)
  Penson Holdings, Inc.   Delaware Secretary of State  
(2)
  Penson Worldwide, Inc.   Delaware Secretary of State  
(3)
  SAI Holdings, Inc.   Texas Secretary of State

-2-



--------------------------------------------------------------------------------



 



ANNEX A
a. Additional Time of Sale Information
     1. Term sheet, dated April 29, 2010 containing the terms of the securities,
substantially in the form of Annex B.

 



--------------------------------------------------------------------------------



 



ANNEX B
Pricing Term Sheet

     
Supplement, dated April 29, 2010
  Strictly confidential
to Preliminary Offering Memorandum
   
dated April 21, 2010
   

Penson Worldwide, Inc.
12.5% Senior Second Lien Secured Notes due 2017
This Supplement is qualified in its entirety by reference to the Preliminary
Offering Memorandum (as supplemented through and including the date hereof, the
“Preliminary Offering Memorandum”). The information in this Supplement
supplements the Preliminary Offering Memorandum and updates and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
The notes have not been registered under the Securities Act of 1933 and are
being offered only to (1) “qualified institutional buyers” as defined in
Rule 144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

     
Issuer:
  Penson Worldwide, Inc.
 
   
Aggregate Principal Amount:
  $200,000,000 
 
   
Gross Proceeds:
  $200,000,000 
 
   
Security Description:
  12.5% Senior Second Lien Secured Notes due 2017
 
   
Distribution:
  144A/Regulation S without registration rights as set forth in the Preliminary
Offering Memorandum
 
   
Maturity Date:
  May 15, 2017
 
   
Issue Price:
  100.0% 
 
   
Coupon:
  12.5% 
 
   
Yield to Maturity:
  12.5% 
 
   
Spread to Benchmark Treasury:
  + 929 bps
 
   
Benchmark Treasury:
  3.25% due March 31, 2017
 
   
Ratings:
  B1/BB-
 
   
Interest Payment Dates:
  May 15 and November 15, commencing on November 15, 2010
 
   
Optional Redemption:
  Make-whole call at T+50 until May 15, 2014. From and after May 15, 2014, at
the prices set forth below (expressed as percentages of the principal amount),
plus accrued and unpaid interest:

 



--------------------------------------------------------------------------------



 



          Date   Price
May 15, 2014
    106.250 %
May 15, 2015
    103.125 %
May 15, 2016 and thereafter
    100.000 %

     
Optional Redemption with Equity
Proceeds:
  In addition, prior to May 15, 2013, up to 35% at a redemption price equal to
112.5% of the aggregate principal amount thereof, plus accrued and unpaid
interest thereon.
 
   
Change of Control:
  Putable at 101% of principal, plus accrued and unpaid interest.
 
   
CUSIP/ISIN Numbers:
  144A CUSIP: 709600 AB6
 
   
 
  Reg S CUSIP: U7100U AA2
 
   
 
  Reg S ISIN: USU7100UAA26
 
   
Trade Date:
  April 29, 2010
 
   
Settlement:
  T+5 on May 6, 2010
 
   
Joint Book-Running Managers:
  J.P. Morgan Securities Inc.
 
   
 
  UBS Securities LLC
 
   
Co-Managers:
  Morgan Keegan & Company, Inc.
 
   
 
  JMP Securities
 
   
Denominations/Multiple:
  $2,000 x $1,000 

Recent Developments:
On April 22, 2010, SAI Holdings, Inc. (“SAI”) and Penson Financial Services,
Inc. (“PFSI”), two subsidiaries of Penson Worldwide, Inc. (the “Company”),
entered into a letter agreement (the “Letter Agreement”) with Schonfeld Group
Holdings LLC (“SGH”), Schonfeld Securities, LLC (“Schonfeld”), and Opus Trading
Fund LLC (“Opus”) that amends and clarifies certain terms of the asset purchase
agreement dated November 20, 2006 entered into between SAI and Schonfeld as
filed with the Securities and Exchange Commission by the Company on November 21,
2006, as amended (the “Asset Purchase Agreement”). The Letter Agreement, among
other things, for purposes of determining the total payment due to Schonfeld
under the earnout provision of the Asset Purchase Agreement: (i) removes the
payment cap; (ii) clarifies that PFSI has no obligation to compress tickets
across subaccounts (unless PFSI does so for other of its correspondents at a
later date); and (iii) reduces the SunGard synergy credit from $2,900,000 to
$1,450,000 in 2010 and $1,000,000 in 2011. The Letter Agreement also assigns all
of Schonfeld’s responsibilities under the Asset Purchase Agreement to its parent
company, SGH, and extends the initial term of Opus’s portfolio margining
agreement with PFSI from April 30, 2017 to April 30, 2019. The foregoing
description of the Letter Agreement is qualified in its entirety by reference to
the Letter Agreement, a copy of which is included as Exhibit 2.1 to the
Company’s 8-K filed on April 28, 2010, which is incorporated by reference
herein.
Changes to the Description of Notes in the Preliminary Offering Memorandum:
Set forth below are changes to the “Description of notes” in the Preliminary
Offering Memorandum:

-2-



--------------------------------------------------------------------------------



 



Limitation on indebtedness and issuances of preferred stock

  •   The first paragraph of part (a) under “—Covenants— Limitation on
indebtedness and issuances of preferred stock” shall be replaced in its entirety
with the following:

“(a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, Incur any Indebtedness, including Disqualified Stock (other
than the Notes, any Subsidiary Guarantees, any exchange notes issued in exchange
therefor and Indebtedness existing on the Issue Date), and the Company will not
permit any Restricted Subsidiary to issue Preferred Stock; provided that the
Company or any Subsidiary Guarantor may Incur Indebtedness and any Restricted
Subsidiary may acquire Acquired Indebtedness if, after giving effect to the
Incurrence of such Indebtedness and the receipt and application of the proceeds
therefrom, the Consolidated Fixed Charge Coverage Ratio would be greater than
(x) on or prior to May 1, 2011, 2.25:1 and (y) after May 1, 2011, 2.50:1.”

  •   Clause (1) under the second paragraph of part (a) under “—Covenants—
Limitation on indebtedness and issuances of preferred stock” shall be replaced
in its entirety with the following:

“(1) Indebtedness of the Company or any Subsidiary Guarantor under the Credit
Agreement in an aggregate principal amount at any one time outstanding (with
letters of credit being deemed to have a principal amount equal to the maximum
potential liability of the Company and its Restricted Subsidiaries thereunder)
not to exceed $100.0 million; provided that, at any time that the Consolidated
EBITDA (with such pro forma and other adjustments to Consolidated EBITDA as are
appropriate and consistent with the pro forma and other adjustment provisions
set forth in the definition of Consolidated Fixed Charge Coverage Ratio) of the
Company for the most recent four full fiscal quarters for which financial
statements are available exceeded $100.0 million, the maximum amount of
Indebtedness that may be Incurred pursuant to this clause (1) shall be increased
to the lesser of (x) $125.0 million and (y) the Consolidated EBITDA (with such
pro forma and other adjustments to Consolidated EBITDA as are appropriate and
consistent with the pro forma and other adjustment provisions set forth in the
definition of Consolidated Fixed Charge Coverage Ratio) of the Company for such
period; provided, further, that for purposes of the foregoing proviso,
Indebtedness under a revolving facility shall be deemed to have been Incurred on
the date commitments thereunder are established in the full amount of such
commitments and shall be deemed to be outstanding at all times such commitments
remain in effect and the Company or applicable Restricted Subsidiary will be
allowed to borrow and re-borrow the maximum committed amount under such
commitments for so long as such commitments remains in effect so long as it
could have Incurred such Indebtedness pursuant to this clause (1) on the date
the facility was entered into; ”
Limitation on restricted payments

  •   Part (a) under “—Covenants—Limitation on restricted payments” shall be
revised to:

(i) delete the word “or” appearing at the end of the first clause (3) contained
therein and to include the following new clause (4):
“(4) make any principal payment, or redemption, repurchase, defeasance, or other
acquisition or retirement for value, of any Specified Indebtedness; or” and
(ii) replace the existing clause (4) will the following new clause (5):
“(5) make any Investment, other than a Permitted Investment (such payments or
any other actions restricted in clauses (1) through (4) above or this clause
(5) being collectively “Restricted Payments”); ”

  •   Clause (2) under part (b) of “—Covenants—Limitation on restricted
payments” shall be replaced in its entirety with the following:

-3-



--------------------------------------------------------------------------------



 



“(2) the redemption, repurchase, defeasance or other acquisition or retirement
for value of Specified Indebtedness or Indebtedness that is subordinated in
right of payment to the Notes, including premium, if any, and accrued interest,
with the proceeds of, or in exchange for, Indebtedness Incurred under clause
(3) of the second paragraph of part (a) of the “Limitation on indebtedness and
issuances of preferred stock” covenant;”

  •   Clause (4) under part (b) of “—Covenants—Limitation on restricted
payments” shall be replaced in its entirety with the following:

“(4) the making of any principal payment or the repurchase, redemption,
retirement, defeasance or other acquisition for value of Specified Indebtedness
or Indebtedness which is subordinated in right of payment to the Notes or any
Subsidiary Guarantee in exchange for, or out of the proceeds of a capital
contribution or a substantially concurrent offering of, shares of the Capital
Stock (other than Disqualified Stock) of the Company to a Person that is not a
Subsidiary of the Company (or options, warrants or other rights to acquire such
Capital Stock); provided that such options, warrants or other rights are not
redeemable at the option of the holder, or required to be redeemed, in each case
other than in connection with a Change of Control of the Company (provided that
prior to any such repurchase, redemption or other acquisition in connection with
a Change of Control, the Company has made an Offer to Purchase and purchased all
Notes validly tendered for payment in accordance with the “Repurchase of notes
upon a change of control” covenant);”

  •   Clause (7) under part (b) of “—Covenants—Limitation on restricted
payments” shall be replaced in its entirety with the following:

“(7) the repurchase, redemption or other acquisition of the Company’s Capital
Stock (or options, warrants or other rights to acquire such Capital Stock);
provided that the aggregate amount of all such repurchases pursuant to this
clause (7) shall not exceed $5.0 million;”

  •   Clauses (9), (10), (11) and (12) under part (b) of “—Covenants—Limitation
on restricted payments” shall be replaced in their entirety with the following:

“(9) payments upon the conversion or exercise of convertible securities,
warrants or options (x) in respect of fractional entitlements or (y) solely to
the extent the Company is not permitted to settle the Convertible Notes in
shares of its common stock pursuant to the indenture governing the Convertible
Notes (as in effect on the Issue Date);
(10) other Restricted Payments in an amount not to exceed $5.0 million; and
(11) (x) the redemption, repurchase, defeasance or other acquisition or
retirement for value of Specified Indebtedness, so long as either (1) after
giving effect thereto, the Consolidated Leverage Ratio would be less than
3.00:1.00 or (2) such redemption, repurchase, defeasance or other acquisition or
retirement is made other than from the proceeds of Indebtedness and immediately
after giving effect to such transaction, no Indebtedness is actually outstanding
under clause (1) of the second paragraph of part (a) of the covenant described
under “Limitation on indebtedness and issuances of preferred stock” (for the
avoidance of doubt, disregarding the second proviso to such clause (1) for such
purpose) or (y) the non-cash reduction of principal of the Seller Note if
effected pursuant to and in accordance with Section 10.2(c) of the Ridge Asset
Purchase Agreement.”

-4-



--------------------------------------------------------------------------------



 



  •   The proviso at the end of part (b) of “—Covenants—Limitation on restricted
payments” shall be replaced in its entirety with the following:

“provided that, in the case of clause (9), (10) and (11)(x), no Default or Event
of Default shall have occurred and be continuing or occur as a consequence of
the actions or payments set forth therein.”

  •   The references to clauses “(10) and (12)” in part (c) of
“—Covenants—Limitation on restricted payments” shall be replaced with the
references to clauses “(9) and (11)”.

Definitions
The following definitions shall be added to the “—Definitions” section:
“Convertible Notes” means the Company’s 8% Senior Convertible Notes due 2014
issued and outstanding on the Issue Date.
“Specified Indebtedness” means (i) the Seller Note, (ii) the Convertible Notes
and (iii) any Indebtedness the proceeds of which are applied to refinance
Indebtedness described in the foregoing clauses (i) and (ii) in reliance on the
exception set forth in clause (b)(2) of the covenant described under “Limitation
on restricted payments.”
 
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the preliminary offering memorandum for a complete description.
This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
and outside the United States solely to non-U.S. persons as defined under
Regulation S.
This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

-5-



--------------------------------------------------------------------------------



 



ANNEX C
Restrictions on Offers and Sales Outside the United States
     In connection with offers and sales of Securities outside the United
States:
     (a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.
     (b) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.
     (ii) None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.
     (iii) At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchase Securities from it during the distribution compliance
period a confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”
     (iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 



--------------------------------------------------------------------------------



 



     Terms used in paragraph (a) and this paragraph (b) and not otherwise
defined in this Agreement have the meanings given to them by Regulation S.
     (c) Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:
     (i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and
     (ii) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.
     (d) Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

-2-



--------------------------------------------------------------------------------



 



ANNEX D-1
Opinion and 10b-5 of Counsel for the Company and the Guarantors
A. Opinion Counsel for the Company and the Guarantors
May 6, 2010
J.P. Morgan Securities Inc.
UBS Securities LLC
Morgan Keegan & Company, Inc.
JMP Securities LLC
c/o J.P. Morgan Securities Inc.
383 Madison Avenue
New York, New York 10179
Re:       12.5% Senior Second Lien Secured Notes due 2017 of Penson Worldwide,
Inc.
Ladies and Gentlemen:
     We have acted as special counsel for Penson Worldwide, Inc., a Delaware
corporation (the “Company”) in connection with the Purchase Agreement, dated
April 29, 2010 (the “Purchase Agreement”), among the Company, SAI Holdings, Inc.
(“SAI”), Penson Holdings, Inc. (“Holdings”) and J.P. Morgan Securities Inc., as
representative of the Initial Purchasers (as defined in the Purchase Agreement).
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement. This opinion is being delivered to
you pursuant to Section 6(f) of the Purchase Agreement.
     In connection with the opinions expressed below, we have examined originals
or copies, certified or otherwise identified to our satisfaction, of (i) the
certificate of incorporation of the Company and Holdings, (ii) the bylaws of the
Company and Holdings, (iii) the Purchase Agreement, (iv) the Indenture, (v) the
Securities issued on the date hereof, (vi) the Intercreditor Agreement,
(vii) the Pledge Agreement (the documents referred to in (iii) through (vii),
collectively, the “Transaction Documents”) (viii) the Time of Sale Information,
(ix) the Offering Memorandum and (x) such other documents and records as we have
deemed appropriate for the purposes of the opinions set forth herein.
     We have assumed the genuineness of all signatures, the legal capacity of
natural persons, the authenticity of the documents submitted to us as originals,
the conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies and the authenticity of the originals
of all documents submitted to us as copies. We have also assumed (i) that the
Purchase Agreement, the Indenture, the Intercreditor Agreement and the Pledge
Agreement constitute valid and binding obligations of each party thereto, other
than the Company and Holdings, and (ii) the due authorization, execution and
delivery of each of the

 



--------------------------------------------------------------------------------



 



Transaction Documents by each party thereto, other than the Company and
Holdings, in accordance with the laws of its jurisdiction of incorporation or
organization.
As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied, without
investigation, upon the representations of the Company, SAI and Holdings
contained in the Purchase Agreement and upon certificates of officers of the
Company and Holdings.
     In rendering the opinions and making the statements set forth herein,
whenever an opinion or statement herein is qualified by “to our knowledge,”
“known to us” or by words of similar import, it is intended to indicate that,
during the course of our representation of the Company in the subject
transaction, no information has come to the attention of those lawyers in our
firm who have rendered legal services in connection with the transactions
contemplated by the Offering Memorandum that gives us actual knowledge of the
inaccuracy of such statement or opinion. Except as specifically set forth
herein, we have not undertaken any independent investigation to determine the
accuracy of facts material to any such statement or opinion, and no inference as
to such statement or opinion should be drawn from the fact of our representation
of the Company. In making judgments in respect of matters of materiality, we
have, to the extent we deemed appropriate, relied upon management and other
representatives of the Company in assessing the possible impact of such items
upon the Company.
     Based upon and subject to the foregoing and to the limitations and
qualifications described below, we are of the opinion that:
(a) The Company and Holdings have been duly organized and are validly existing
and in good standing under the laws of the State of Delaware, are duly qualified
to do business and are in good standing in each jurisdiction listed on
Schedule 2 hereto, and have all corporate power and authority to own, lease and
operate their respective properties and to conduct the businesses as described
in the Time of Sale Memorandum and the Offering Memorandum.
(b) The Company has an authorized capitalization as set forth in each of the
Time of Sale Information and the Offering Memorandum; and all the outstanding
shares of capital stock of Holdings have been duly and validly authorized and
issued, are fully paid and non-assessable.
(c) The Company and Holdings each have the corporate right, power and authority
to execute and deliver each of the Transaction Documents to which each is a
party and to perform their respective obligations thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken.
(d) The Indenture has been duly authorized, executed and delivered by the
Company and Holdings and, assuming due execution and delivery thereof by SAI and
the Trustee and Collateral Agent, constitutes a valid and legally binding
agreement of the Company and the Guarantors enforceable against the Company and
the Guarantors in accordance

-2-



--------------------------------------------------------------------------------



 



with its terms; and the Indenture conforms in all material respects with the
requirements of the Trust Indenture Act and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.
(e) The Securities have been duly authorized, executed and delivered by the
Company and, when duly authenticated as provided in the Indenture and paid for
as provided in the Purchase Agreement, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantee has been duly authorized by Holdings and, assuming
due authorization by SAI of the Guarantee, when the Guarantees have been duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided in the Purchase Agreement, will be valid and legally
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.
(f) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and Holdings.
(g) The Pledge Agreement has been duly authorized, executed and delivered by the
Company and Holdings and, assuming due authorization, execution and delivery
thereof by SAI, and constitutes a valid and legally binding agreement of the
Company and the Guarantors enforceable against the Company and the Guarantors in
accordance with its terms.
(h) The Intercreditor Agreement has been duly authorized, executed and delivered
by the Company and Holdings and, assuming due authorization, execution and
delivery thereof by SAI, constitutes a valid and legally binding agreement of
the Company and the Guarantors enforceable against the Company and the
Guarantors in accordance with its terms.
(i) Each Transaction Document conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.
(j) The execution, delivery and performance by the Company and Holdings of each
of the Transaction Documents to which each is a party, the issuance and sale of
the Securities (including the Holdings Guarantee) and compliance by the Company
and Holdings with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or Holdings pursuant to,
any material contract set forth on Schedule 3 hereto, (ii) result in any
violation of the provisions of the charter or by-laws of the Company or Holdings
or (iii) result in the violation of any law, statute or regulation or, to the

-3-



--------------------------------------------------------------------------------



 



knowledge of such counsel, any judgment of any court or arbitrator or
governmental or regulatory authority.
(k) No consent, approval, authorization, order, registration or qualification of
or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Company and the
Guarantors of each of the Transaction Documents to which each is a party, the
issuance and sale of the Securities (including the Guarantees) and compliance by
the Company and the Guarantors with the terms thereof and the consummation of
the transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
have been obtained or made by the Company and are in full force and effect and
as may be required by state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers.
(l) We have read the statements in the Time of Sale Information and the Offering
Memorandum under the caption “Certain United States federal taxation
consequences,” and insofar as such statements constitute summaries of certain
federal tax laws of the United States, are accurate in all material respects.
IRS Circular 230 Disclosure. To ensure compliance with the requirements imposed
by the Internal Revenue Service, we inform you (i) that any United States
federal tax advice contained in this communication (including any attachment) is
not intended or written to be used, and cannot be used, by any taxpayer for the
purpose of avoiding penalties under the United States Internal Revenue Code;
(ii) such advice was written in support of the promotion, marketing or
recommending of the transactions or matters addressed herein and (iii) taxpayers
should seek advice based on their particular circumstances from an independent
tax advisor.
(m) We have read the statements in the Time of Sale Information and the Offering
Memorandum under the caption “Description of notes,” and insofar as such
statements constitute a summary of the terms of the Notes, the Indenture, the
Pledge Agreement and the Intercreditor Agreement, are accurate in all material
respects.
(n) Each of the documents incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum (except as to the financial statements,
schedules, notes, other financial and accounting data and statistical data
derived therefrom, as to which such counsel need express no opinion), at the
time such document was filed with the Commission, appeared on its face to be
appropriately responsive in all material respects to the requirements of the
Exchange Act.
(o) Neither the Company nor any of its subsidiaries is, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in each of the Time of Sale Information and the Offering
Memorandum none of them will be required to register as, an “investment company”
as defined in the Investment Company Act.

-4-



--------------------------------------------------------------------------------



 



(p) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in each of the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(q) Assuming the accuracy of the representations and warranties, and the
compliance with the agreements, of the Company, the Guarantors and the Initial
Purchasers contained in the Purchase Agreement, it is not necessary, in
connection with the issuance and sale of the Securities to the Initial
Purchasers and the initial offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by the Purchase Agreement, the
Time of Sale Information and the Offering Memorandum, to register the Securities
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act.
(r) The Pledge Agreement is effective to create in favor of the Junior Lien
Collateral Agent (as defined in the Pledge Agreement) for the benefit of each
holder of the Notes as of the date hereof and each subsequent holder of the
Notes, as security for the Notes Obligations (as defined in the Pledge
Agreement) a valid security interest (the “Article 9 Security Interest”) in the
Collateral (as defined in the Pledge Agreement) of the Company, SAI and Holdings
(collectively, the “Pledgors”) in which a security interest may be created under
Article 9 of the Uniform Commercial Code as currently in effect in the State of
New York (the “Article 9 Collateral”).
(s) Assuming each of the security certificates listed on Schedule 4 hereto (the
“Pledged Shares”) have been delivered to the First Lien Collateral Agent (as
defined in the Intercreditor Agreement) in the State of Texas to be held in
accordance with the provisions of the Intercreditor Agreement, together with
duly executed stock powers or other powers in blank, and assuming that (i) the
First Lien Collateral Agent (as defined in the Pledge Agreement) or any of its
agents instructed to hold possession of the certificates for its benefit in
accordance with Section 9-313(h) of the Uniform Commercial Code as currently in
effect in the State of Texas (the “Texas UCC”), at all times retains possession
in the State of Texas of the certificates representing such Pledged Shares, and
(ii) the Junior Lien Collateral Agent is taking the pledge in such Pledged
Shares without notice of any adverse claim, except any such claims that may
arise under the First Lien Pledge Agreement (as defined in the Intercreditor
Agreement), then the security interests in such Pledged Shares created in favor
of the Junior Lien Collateral Agent for the benefit of the Secured Parties under
the Pledge Agreement to secure the Notes Obligations (as defined in the Pledge
Agreement) constitute a valid, enforceable and perfected security interest free
of adverse claims under the Texas UCC, except any such claims that may arise
under the First Lien Pledge Agreement (as defined in the Intercreditor
Agreement).
(t) Each of the Delaware Financing Statements (as defined on Schedule 5(a)
hereto) is in proper form for filing in the Office of the Secretary of State of
the State of Delaware and upon the proper filing of the Delaware Financing
Statements with the Office of the Secretary of State of the State of Delaware,
the Article 9 Security Interest in favor of the

-5-



--------------------------------------------------------------------------------



 



Junior Lien Collateral Agent for the benefit of the Secured Parties in that
portion of the Article 9 Collateral of the Pledgors in which a security interest
may be perfected by the filing of a financing statement under the of the Uniform
Commercial Code as currently in effect in the State of Delaware (the “Delaware
UCC”) will be perfected.
(u) Each of the Texas Financing Statements (as defined on Schedule 5(b) hereto)
is in proper form for filing in the Office of the Secretary of State of the
State of Texas and upon the proper filing of the Texas Financing Statements with
the Office of the Secretary of State of the State of Texas, the Article 9
Security Interest in favor of the Junior Lien Collateral Agent for the benefit
of the Secured Parties in that portion of the Article 9 Collateral of the
Pledgors in which a security interest may be perfected by the filing of a
financing statement under the Texas UCC will be perfected.
     Our opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:
1. For purposes of our opinions in paragraph (a) above as to the valid existence
and good standing of the Company and Holdings and the due qualification of the
Company and Holdings to do business as a foreign corporation in each
jurisdiction in which their respective ownership or lease or property or the
conduct of their respective businesses requires such qualification, we have
relied solely upon good standing or similar certificates issued by appropriate
authorities in the subject jurisdictions.
2. The enforceability opinions expressed in paragraphs (d), (e), (g), (h) and
(s) above are subject to bankruptcy, insolvency, fraudulent transfer and other
similar laws affecting the rights and remedies of creditors generally and
general principles of equity, including concepts of materiality, reasonableness,
good faith and fair dealing.
3. Rights to indemnification and contribution in the Purchase Agreement may be
limited by applicable securities laws and principles of public policy.
4. For purposes of the opinions in paragraphs (j) and (k) above, we have
considered only such laws and regulations that in our experience are typically
applicable to a transaction of the nature contemplated by the Purchase
Agreement.
5. For the purposes of the opinions expressed in clause (i) of paragraph (j),
certain of the agreements listed on Schedule 3 state that they are governed by
the laws of jurisdictions other than the laws of the State of New York. We have
made no investigation of any such other laws or consulted with counsel admitted
to practice law in such jurisdictions. We have not examined the question of what
law would govern the interpretation or enforcement of any such agreement and
have merely assumed that they would be interpreted in accordance with their
plain meaning. We have not reviewed the covenants in the any such agreement that
contain financial ratios or other financial restrictions and no opinion is
provided with respect thereto.
6. Our opinion regarding tax matters set forth in paragraph (l) hereof is based
upon existing law, regulations, administrative pronouncements and judicial
authority, all as in effect as of today’s date. It represents our best legal
judgment as to the matters addressed

-6-



--------------------------------------------------------------------------------



 



therein, but is not binding on the Internal Revenue Service or the courts.
Accordingly, no assurance can be given that the opinion expressed therein, if
contested, would be sustained by a court. Furthermore, the authorities upon
which we rely may be changed at any time with retroactive effect. No assurances
can be given as to the effect of any such change on our opinion.
7. In connection with the opinions set forth in paragraphs (r), (s), (t), and
(u), we have assumed that each of the Pledgors has, or has power to transfer,
rights (to the extent necessary to grant a security interest) in the Collateral
(as defined in the Pledge Agreement) existing on the date hereof and will have,
or will have the power to transfer, rights (to such extent) in property which
becomes the Collateral (as defined in the Pledge Agreement) after the date
hereof.
8. In connection with the opinions set forth in paragraphs (s) and (u), the
perfection of a security interest in any collateral consisting of “proceeds” (as
defined in the Texas UCC) is subject to limitations set forth in Section 9-315
of the Texas UCC.
9. In connection with the opinions set forth in paragraphs (r) and (t), the
perfection of a security interest in any collateral consisting of “proceeds” (as
defined in the Delaware UCC) is subject to limitations set forth in
Section 9-315 of the Delaware UCC.
10. Except to the extent expressly set forth in paragraph (s), we express no
opinion regarding the priority of any security interest.
11. Except as expressly provided in paragraph (s), (t) and (u), we express no
opinion as to the perfection of any lien on or security interest in any real or
personal property, tangible or intangible, providing or intended to provide
collateral security for the Notes Obligations (as defined in the Pledge
Agreement).
12. The opinions expressed in this opinion letter are limited to the laws of the
State of New York, the General Corporation Law of the State of Delaware, the
Delaware UCC, the Texas UCC and the Federal laws of the United States of
America, and we express no opinion with respect to any other laws of any state
or jurisdiction. With respect to our opinions relating to the Delaware UCC and
the Texas UCC, respectively, we have, with your permission, (i) confined our
investigation of the Delaware UCC and the Texas UCC, respectively, to an
examination of the relevant provisions of the UCC as in effect in the State of
Delaware and the State of Texas, respectively, as set forth in the CCH Secured
Transactions Guide (as updated through September 19, 2006) and the O’Connor’s
Business and Commerce Code Plus (2009-10), without regard to any case law
decided thereunder or other laws or regulations relating thereto. We note that
the Intercreditor Agreement and the Pledge Agreement provide that they are to be
governed by the laws of the State of New York.
     This opinion letter is effective only as of the date hereof. We do not
assume responsibility for updating this opinion letter as of any date subsequent
to its date, and we assume no responsibility for advising you of any changes
with respect to any matters described in this opinion letter that may occur, or
facts that may come to our attention, subsequent to the date hereof.

-7-



--------------------------------------------------------------------------------



 



     This opinion letter is furnished by us solely for the benefit of the
Initial Purchasers in connection with the transactions contemplated by the
Purchase Agreement and may not be relied upon by the Initial Purchasers for any
other purpose, nor may it be furnished to or relied upon by any other person or
entity for any purpose whatsoever; provided, however, that U.S. Bank National
Association, as Trustee under the Indenture, may rely on our opinions in
paragraphs (a), (d), (e) and (q) above, subject to the limitations and
qualifications set forth herein. This opinion letter is not to be quoted in
whole or in part or otherwise referred to or used, nor is it to be filed with
any governmental agency or any other person, without our express written
consent.

-8-



--------------------------------------------------------------------------------



 



Schedule 1
Initial Purchasers

     
J.P. Morgan Securities Inc.
   
UBS Securities LLC
   
Morgan Keegan & Company, Inc.
   
JMP Securities LLC
   

 



--------------------------------------------------------------------------------



 



Schedule 2
Foreign Qualifications
Penson Worldwide, Inc.:
Penson Holdings, Inc.:

 



--------------------------------------------------------------------------------



 



Schedule 3
Material Contracts

 



--------------------------------------------------------------------------------



 



Schedule 4
Pledged Shares

 



--------------------------------------------------------------------------------



 



Schedule 5

(a)   “Delaware Financing Statements” shall mean, collectively, the following:  
(b)   “Texas Financing Statements” shall mean, collectively, the following:

 



--------------------------------------------------------------------------------



 



B. 10b-5 of Counsel for the Company and the Guarantors
May 6, 2010
J.P. Morgan Securities Inc.
UBS Securities LLC
Morgan Keegan & Company, Inc.
JMP Securities LLC
c/o J.P. Morgan Securities Inc.
383 Madison Avenue
New York, New York 10179
Re:       12.5% Senior Second Lien Secured Notes due 2017 of Penson Worldwide,
Inc.
Ladies and Gentlemen:
     We have acted as special counsel for Penson Worldwide, Inc., a Delaware
corporation (the “Company”) in connection with the Purchase Agreement, dated
April 29, 2010 (the “Purchase Agreement”), among the Company, SAI Holdings, Inc.
(“SAI”), Penson Holdings, Inc. (“Holdings”) and J.P. Morgan Securities Inc., as
representative of the Initial Purchasers (as defined in the Purchase Agreement).
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement. This opinion is being delivered to
you pursuant to Section 6(f) of the Purchase Agreement.
     The purpose of our professional engagement was not to establish or confirm
factual matters set forth in the Time of Sale Information and the Offering
Memorandum, and we have not undertaken any obligation to verify independently
any of the factual matters set forth in the Time of Sale Information and the
Offering Memorandum. Moreover, many of the determinations required to be made in
the preparation of the Time of Sale Information and the Offering Memorandum
involve matters of a non-legal nature.
     Subject to the foregoing, we confirm to you that we have participated in
conferences with officers and other representatives of the Company,
representatives of the Initial Purchasers and their counsel, representatives of
the independent registered public accounting firm of the Company and
representatives of FTI Consulting, Inc. an advisor to the Company in connection
with the Ridge Acquisition, at which conferences the contents of the Time of
Sale Information and the Offering Memorandum and related matters were discussed
and, although we are not passing upon and need not assume any responsibility for
the accuracy, completeness or fairness of the statements contained in the Time
of Sale Information and the Offering Memorandum (except as and to the extent set
forth in paragraphs (i) and (l) of the opinion letter of even date herewith
delivered to you by us), on the basis of the foregoing and the information
disclosed to us, but without independent check and verification, and relying as
to materiality on representations and statements of officers and other
representatives of the Company, nothing has come to our attention that has led
us to believe that the Time of Sale Information, at the Time of

 



--------------------------------------------------------------------------------



 



Sale (which we assume to be the date of the Purchase Agreement), contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or that the Offering
Memorandum, as of its date and the date hereof, contained or contains any untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we do not express any belief with respect to the financial statements,
schedules, notes, other financial and accounting data and statistical data
derived therefrom, included in the Time of Sale Information or the Offering
Memorandum).
     This letter is effective only as of the date hereof. We do not assume
responsibility for updating this letter as of any date subsequent to its date,
and we assume no responsibility for advising you of any changes with respect to
any matters described in this letter that may occur, or facts that may come to
our attention, subsequent to the date hereof.
     This letter is furnished by us solely for the benefit of the Initial
Purchasers in connection with the transactions contemplated by the Purchase
Agreement and may not be relied upon by the Initial Purchasers for any other
purpose, nor may it be furnished to or relied upon by any other person or entity
for any purpose whatsoever. This letter is not to be quoted in whole or in part
or otherwise referred to or used, nor is it to be filed with any governmental
agency or any other person, without our express written consent.

-2-



--------------------------------------------------------------------------------



 



ANNEX D-2
Opinion of In-House Counsel for the Company
May 6, 2010
J.P. Morgan Securities Inc.
UBS Securities LLC
Morgan Keegan & Company, Inc.
JMP Securities LLC
Ladies and Gentlemen:
          I have acted as counsel to Penson Worldwide Inc., a Delaware
corporation (the “Company”), in connection with the issuance of the Company’s
___% Senior Second Lien Secured Notes Due 2017 (the “Notes”) pursuant to that
certain Indenture dated as of May 6, 2010 (the “Indenture”) among the Company,
SAI Holdings, Inc., a Texas corporation (“SAI”), Penson Holdings, Inc., a
Delaware corporation (“PHI”), and U.S. Bank National Association, as trustee
(“Trustee”) for the holders of the Notes (the “Notes Offering”). I have also
acted as counsel to Penson Financial Services, Inc., a North Carolina
corporation (“PFSI”), Penson GHCO, an Illinois general partnership (“Penson
GHCO”), GHP1, Inc., a Texas corporation (“GHP1”) and Penson Financial Services
Canada Inc. a federal corporation incorporated under the laws of Canada (“Penson
Canada,” and together with the Company, PFSI, Penson GHCO, GHP1, SAI, and PHI
each a “Penson Entity” and collectively, the “Penson Entities”) in connection
with the Notes Offering. This opinion letter is being delivered to you pursuant
to Section 6(f) the Purchase Agreement dated as of April 29, 2010 (the “Purchase
Agreement”) among J.P. Morgan Securities Inc., as representative (the
“Representative”) of the initial purchasers listed on Schedule1 thereto
(collectively the “Initial Purchasers”), the Company, SAI and PHI. Capitalized
terms used herein and defined in the Purchase Agreement are used as therein
defined, unless otherwise defined herein.
          In connection with this opinion, I have examined a copy of: (a) the
Indenture executed by the parties thereto; (b) the global note evidencing the
Notes (the “Securities”) issued pursuant to the Indenture executed by the
Company and the Trustee; (c) the Purchase Agreement executed by the parties
thereto, (d) the Pledge Agreement executed by the parties thereto, (e) the
Intercreditor Agreement executed by the parties thereto, (f) the Time of Sale
Information; (g) the Offering Memorandum; (h) a copy of the organizational
documents (“Organizational Documents”) and good standing certificates (the “Good
Standing Certificates”) for the Company, SAI, PHI, PFSI, GHP1 and Penson Canada
set forth on the Schedule I hereto, (i) Unanimous Written Consent of the Board
of Directors of SAI, dated as of April 29, 2010 (the “SAI Resolutions”); and
(j) such other documents, records, agreements and certificates as I have deemed
appropriate. I have also reviewed such matters of Texas law, Delaware General
Corporation Law and Federal law (collectively, “Applicable Law”) as I have
considered relevant for the purposes of this opinion. The documents referred to
in clauses (a)-(e) are referred to herein at times as the “Transaction
Documents.”

 



--------------------------------------------------------------------------------



 



          I have assumed the genuineness of all signatures, the legal capacity
of all natural persons, the authenticity of all documents submitted to me as
originals, the conformity to the original documents of all documents submitted
to me as certified, facsimile, pdf, or photostatic copies, and the authenticity
of the originals of all documents submitted to me as copies. I have also assumed
that the Transaction Documents have been duly executed by the Trustee and the
Representative and delivered by the parties thereto. I have also assumed the
accuracy and completeness of representations and warranties of each of the
respective Penson Entities set forth in the Transaction Documents and the due
performance by each party of its respective obligations under such documents,
and that each of the Transaction Documents constitutes a valid and binding
obligation of all parties and are enforceable in accordance with their terms
against all parties. As to certain factual matters, I have relied, without any
independent verification, upon certificates provided by public officials and the
representations of the respective Penson Entities set forth in the Transaction
Documents together with certificates in support of this opinion dated the date
hereof of the Chief Executive Officer of the Company, a Vice Chairman of PFSI,
the Executive Vice President of SAI, the President of PHI, a Director of Penson
Canada and the Chairman of GHP1 (in its capacity as partner in Penson GHCO).
Except as specifically set forth herein, I have not undertaken any search of any
filings of any governmental authority or agency or with any court or arbitrator,
nor have I undertaken any independent investigation to determine the accuracy of
facts material to any such statement or opinion, and no inference as to such
statement or opinion should be drawn from the fact of my representation of the
Penson Entities.
          In rendering the opinions set forth herein, whenever a statement or
opinion herein is qualified by “to my knowledge,” or by words of similar import,
it is intended to indicate that, during the course of my representation of the
Penson Entities, no information has come to my attention that gives me actual
knowledge of the inaccuracy of such statement or opinion. Except as specifically
set forth herein, I have not undertaken any independent investigation to
determine the accuracy of facts material to any such statement or opinion, and
no inference as to such statement or opinion should be drawn from the fact of my
representation of the Penson Entities or employment with the Company. In making
judgments in respect of matters of materiality, I have relied upon other
representatives of the Penson Entities in assessing the possible impact of such
items.
          Based upon the foregoing, and subject to the limitations set forth
below as well as in the Transaction Documents (and their respective schedules
and exhibits), I am of the opinion that:

  1)   Each of PFSI, Penson GHCO, Penson Canada, PHI, GHP1 and SAI (each a
“Covered Subsidiary” and, collectively, the “Covered Subsidiaries”) has been
duly organized and is validly existing and in good standing under the laws of
its respective jurisdictions of organization, is duly qualified to do business
and is in good standing in each jurisdiction listed opposite its name on
Schedule I attached hereto, and has all corporate or general partnership power,
as applicable, and authority to own, lease and operate its respective properties
and to conduct its businesses as described in the Time of Sale Information and
the Offering Memorandum, except where the failure to have such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect.

-2-



--------------------------------------------------------------------------------



 



  2)   Each Covered Subsidiary is duly qualified to do business as a foreign
corporation in the jurisdictions listed opposite its name on Schedule I attached
hereto, with the requisite corporate or general partnership power and authority
to own, lease and operate its properties and to conduct its business as
described in the Time of Sale Information and the Offering Memorandum, except
where the failure to be so qualified or have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect.     3)   All
the outstanding shares of capital stock or other equity interests of each
Covered Subsidiary have been duly and validly authorized and issued, and, to the
extent permissible as a matter of law, are fully paid and non-assessable.     4)
  SAI has the corporate right, power and authority to execute and deliver each
of the Transaction Documents to which it is a party and to perform its
respective obligations thereunder; and all action required to be taken for the
due and proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.     5)   The Indenture has been duly authorized,
executed and delivered by SAI.     6)   The Purchase Agreement has been duly
authorized, executed and delivered by SAI.     7)   The Pledge Agreement has
been duly authorized, executed and delivered by SAI.     8)   The Intercreditor
Agreement has been duly authorized, executed and delivered by SAI.     9)   The
execution, delivery and performance by SAI of each of the Transaction Documents
to which it is a party, the issuance and sale of the Securities and compliance
by SAI with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of any of the Covered Subsidiaries
pursuant to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Covered Subsidiaries are a party or by
which the Covered Subsidiaries are bound or to which any of the property or
assets of the Covered Subsidiaries is subject, (ii) result in any violation of
the provisions of Organizational Documents of any of the Covered Subsidiaries or
(iii) result in the violation of any law, statute or regulation or, to the
knowledge of such counsel, any judgment of any court or arbitrator or
governmental or regulatory authority, except, in the case of clause (i) above,
for any such conflict, breach, violation or default, or imposition of any lien,
charge or encumbrance that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.     10)   To my
knowledge, except as described in the Time of Sale Information and/or the
Offering Memorandum, there are (i) no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Covered
Subsidiaries are a party or

-3-



--------------------------------------------------------------------------------



 



      to which any property of the Covered Subsidiaries is subject that,
individually or in the aggregate, if determined adversely to the Covered
Subsidiaries, would reasonably be expected to have a Material Adverse Effect;
and (ii) no such investigations, actions, suits or proceedings are threatened by
any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, if determined adversely to the Covered
Subsidiaries, would reasonably be expected to have a Material Adverse Effect

      My opinions expressed above are subject to the following additional
limitations, exceptions, qualifications and assumptions:     A.   The opinions
expressed above are limited to Applicable Law and I express no opinion as to the
effect or applicability of the laws of any other State or jurisdiction.     B.  
The opinions expressed in Sections 1 and 2 above have been rendered on the basis
solely of my review of the Good Standing Certificates and the Organizational
Documents of the Penson Entities and written consent of the Board of Directors
of the Company dated as of April 17, 2010, written consent of the Pricing
Committee of the Board of Directors of the Company dated as of April 29, 2010
and the SAI Resolutions as presented to me, and each of the Penson Entities has
represented to me that such records are accurate and complete in all respects
affecting Transaction Documents and the transactions contemplated thereby.    
C.   I have relied on the opinion of Morgan Lewis & Bockius LLP rendered of even
date to you as to all matters relevant to this opinion letter.     D.   I invite
your attention to the fact that certain of the Transaction Documents and/ or
other agreements or instruments state that they are governed by the laws of
jurisdictions other than the Applicable Law. I have made no investigation of any
such other laws nor consulted with counsel admitted to practice law in such
jurisdictions. I have not examined the question of what law would govern the
interpretation or enforcement of any such indentures, agreements or instruments
and have merely assumed that they would be interpreted in accordance with their
plain meaning. I have not reviewed the covenants in the any such indentures,
agreements or instruments that contain financial ratios or other financial
restrictions and no opinion is provided with respect thereto.        
Additionally, I express no opinion as to compliance with:

  (i)   applicable antifraud statutes, regulations or rules of applicable state
and federal laws concerning the offer, issuance or sale of securities,
including, without limitation, the accuracy and completeness of the information
provided by the Penson Entities in connection with the Transaction Documents;  
  (ii)   any federal or state securities laws, tax laws, environmental laws,
pension and employee benefit laws, antitrust laws, usury laws or any local laws;
    (iii)   the effect of the law of any jurisdiction which limits the rate of
interest legally chargeable or collectible; and

-4-



--------------------------------------------------------------------------------



 



  (iv)   the creation, attachment, perfection, priority or enforceability of any
security interest.

          This opinion letter is effective only as of the date hereof. I do not
assume responsibility for updating this letter as of any subsequent date and I
assume no responsibility for advising you of any changes with respect to any
matters described in this opinion letter that may occur subsequent to the date
of this opinion letter or from the discovery, subsequent to the date of this
opinion letter, of information not previously known to me pertaining to the
events occurring prior to such date. This opinion letter is solely for the
benefit of the Initial Purchasers and Trustee only in connection with the
execution of the Transaction Documents and may not be used or relied upon by any
person or entity for any other purpose whatsoever, without my express prior
written consent. This opinion letter may not be quoted or used, or filed with
any agency or person, without my express prior written consent.
Very truly yours,
Owen Scheurich, Esq.

-5-



--------------------------------------------------------------------------------



 



Schedule I to Legal Opinion

                 
Entity
  Jurisdiction of Organization   Organizational
Documents   Additional
Qualification
Jurisdictions   Good Standing Certificates
 
               
Penson Worldwide, Inc.
  Delaware   Amended and Restated Certificate of Incorporation       Certificate
of Existence dated                           , 2010 from the Secretary of State
for the State of Delaware.
 
               
SAI Holdings, Inc.
  Texas   Articles of Incorporation       Certificate of Existence dated
                          , 2010 from the Secretary of State for the State of
Texas.
 
               
Penson Financial Services, Inc.
  North Carolina   Amended and Restated Articles of Incorporation   Texas;
Qualified as a Broker-Dealer via CRD to transact business in all fifty states.  
Certificate of Existence dated                           , 2010 from the
Secretary of State for the State of North Carolina.
 
               
 
              Certificate of Fact dated                           , 2010 from
the Secretary of State for the State of Texas.
 
               
 
               
Penson Financial Services Canada Inc.
  Canada   Certificate of Incorporation   Quebec, Ontario   Certificate of
Compliance dated                           , 2010 from the Deputy Director of
Industry Canada.
 
               
 
              Certificat d’Attestation dated                           , 2010
from the Registraire des Enterprise Quebec.
 
               
 
              Corporation Profile Report from the Ministry of Government
Services of the Province of Ontario dated                           , 2010.
 
               
GHP1, Inc.
  Texas   Articles of Incorporation       Certificate of Existence dated
                          , 2010 from the Secretary of State for the State of
Texas.
 
               
Penson Holdings, Inc.
  Delaware   Certificate of Incorporation       Certificate of Existence dated
                          , 2010 from the Secretary of State for the State of
Delaware.

-6-